                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALVARO CORNEJO HERNANDEZ,                     :
    Petitioner                                :
                                              :              No. 1:19-cv-344
       v.                                     :
                                              :              (Judge Kane)
WARDEN CLAIR DOLL,                            :
    Respondent                                :

                                       MEMORANDUM

       Before the Court is Petitioner Alvaro Cornejo Hernandez (“Petitioner”)’s petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241, challenging the constitutionality of his prolonged

detention by the United States Department of Homeland Security, Immigration and Customs

Enforcement (“ICE”). (Doc. No. 1.) Petitioner requests that the Court either hold a bond

hearing, release him on bond, or direct that a bond hearing be held before an immigration judge.

(Id. at 8.) Following an Order to Show Cause (Doc. No. 5), Respondent filed a response,

contending that Petitioner’s petition should be denied because his “detention is lawful, he failed

to exhaust the denial of bond, and he received all due process procedures to which he is entitled.”

(Doc. No. 7 at 13.) The Court received Petitioner’s traverse on May 15, 2019. (Doc. No. 8.)

Accordingly, Petitioner’s § 2241 petition is ripe for resolution. For the reasons set forth below,

the Court will deny Petitioner’s § 2241 petition.

I.     BACKGROUND

       Petitioner is a citizen and national of Mexico. (Doc. No. 7-1 at 3.) He claims that he

entered the United States without inspection at or near Texas in 2001. (Id.) On August 13, 2005,

Petitioner was arrested by the Reading Township Police Department and charged with driving

under the influence and driving without a license. (Id. at 5.) He was convicted of driving under
the influence on November 14, 2005, and sentenced to six (6) months of the Intermediate

Punishment Program. (Id.)

        On June 29, 2018, Petitioner was arrested and charged in the Court of Common Pleas for

York County, Pennsylvania, with DUI: General Impairment/Incapable of Driving Safely-1st

Offense, DUI: Highest Rate of Alcohol (BAC .16+)-1st Offense, disregarding traffic lane, and

driving without a license. (Id. at 14.) On July 23, 2018, ICE arrested Petitioner and charged him

as being removable pursuant to § 212(a)(6)(A)(i) of the Immigration and Nationality Act

(“INA”) because he was an alien present in the United States without being admitted or paroled.

(Id. at 3, 6.)

        On September 18, 2018, an immigration judge denied Petitioner’s request for bond,

noting that Petitioner was a danger to the community due to his multiple DUIs. (Id. at 8.)

Petitioner reserved his right to appeal, which was due by October 18, 2018. (Id.) On April 8,

2019, an immigration judge denied Petitioner’s application for cancellation of removal, ordered

him removed to Mexico, and granted Petitioner’s request for voluntary departure until May 23,

2019. (Id. at 10.) Both parties reserved the right to appeal, which was due by May 8, 2019. (Id.)

On April 10, 2019, Petitioner pled guilty to DUI: Highest Rate of Alcohol (BAC .16+)-1st

Offense and was sentenced to a minimum of 72 hours and a maximum of six (6) months of

confinement. (Id. at 15.) According to the automated immigration court’s information system,

Petitioner’s appeal to the Board of Immigration Appeals (“BIA”), which was received on April

23, 2019, remains pending. 1




1
 The phone number for the Department of Justice’s Executive Office for Immigration Review
immigration case status information hotline is 1-800-898-7180. See
https://www.justice.gov/eoir/customer-service-initiatives.
                                                2
II.    DISCUSSION

       Because Petitioner’s appeal of the immigration judge’s denial of his application for

cancellation of removal is pending before the BIA, his order of removal has not become

administratively final and he is still considered to be in pre-removal detention. See 8 U.S.C.

§ 1231(a)(1)(B)(i) (providing that the removal period begins on the “date the order of removal

becomes administrativel final”). Therefore, “decisions concerning his ongoing detention are at

the discretion of the immigration judge.” Perez-Cobon v. Bowen, Civ. No. 17-1550, 2017 WL

6039733, at *2 (M.D. Pa. Dec. 6, 2017) (citing 8 U.S.C. § 1226(a)).

       The Attorney General, through the DHS district director, has the authority to detain aliens

during the pre-removal period. 8 U.S.C. § 1226(a). Specifically, “an alien may be arrested and

detained pending a decision on whether the alien is to be removed from the United States.” Id.

The Attorney General is authorized to continue detention of the alien, release the alien on bond,

or release the alien on conditional parole. 8 U.S.C. § 1226(a)(1)-(2). This discretionary

judgment is not subject to review, and “[n]o court may set aside any action or decision by the

Attorney General under [§ 1226] regarding the detention or release of any alien or the grant,

revocation, or denial of bond or parole.” 8 U.S.C. § 1226(e).

       If bond is denied and the alien is still in pre-removal detention, he or she may seek

release by requesting a bond redetermination hearing before an immigration judge. 8 C.F.R.

§§ 236.1(d), 1003.19. Such a request “shall be considered only upon a showing that the alien’s

circumstances have changed materially since the prior bond redetermination.” 8 C.F.R.

§ 1003.19(e). An alien may appeal the immigration judge’s decision regarding the bond

redetermination to the BIA. 8 C.F.R. § 236.1(d)(3). However, the BIA’s decision to detain or




                                                3
release an arrested alien on bond is discretionary and not subject to judicial review. 8 U.S.C.

§ 1226(e).

       Respondent asserts that Petitioner failed to exhaust his administrative remedies as to the

September 18, 2018 denial of Petitioner’s request for a change in custody status and

determination that he is a danger to the community because of his multiple DUIs. (Doc. No. 7 at

9-10.) Specifically, Respondent argues that Petitioner failed to appeal this decision to the BIA.

(Id. at 9.) The Court finds that the record supports this contention.

       The United States Court of Appeals for the Third Circuit has provided guidance as to

exhaustion of administrative remedies for bond hearings and redeterminations when an alien,

such as Petitioner, is in discretionary detention pursuant to § 1226(a), as opposed to those under

mandatory detention under § 1226(c). The Third Circuit has noted:

       Unlike the mandatory detention statute at issue in [Demore v.] Kim, [538 U.S. 510
       (2003),] § 1226(a) provides for individualized detention determinations. Aliens
       detained pursuant to § 1226(c) may be released if they demonstrate they would not
       pose a danger to property or persons and they are likely to appear for any future
       proceedings. 8 C.F.R. § 236.1(c)(8). The alien may request a bond redetermination
       hearing before an [immigration judge]. 8 C.F.R. § 236.1(d)(1). An [immigration
       judge] may grant an alien’s request for bond redetermination where the alien has
       shown that his “circumstances have changed materially since the prior bond
       redetermination.” 8 C.F.R. § 1003.19(e). The alien may appeal the [immigration
       judge’s] bond decision to the BIA. 8 C.F.R. § 236.1(d)(3).

Contant v. Holder, 352 F. App’x 692, 695 (3d Cir. 2009) (per curiam). Thus, discretionary

detainees under § 1226(a) “have a whole set of administrative remedies that should be exhausted

before a petition for writ of habeas corpus would be necessary.” Modesto v. Lowe, No. 1:17-cv-

02165, 2018 WL 1123706, at *3 (M.D. Pa. Feb. 26, 2018). In his traverse, Petitioner asserts that

he disagrees with the immigration judge’s denial of bond. (Doc. No. 8 at 3.) Petitioner,

however, had the available remedy of appealing the immigration judge’s decision to the BIA.

The record does not indicate that he filed such an appeal.

                                                 4
       Moreover, the record indicates that Petitioner’s detention is not in violation of due

process. In Contant, the Third Circuit addressed a similar habeas petition filed by a pre-removal

alien subject to discretionary detention under § 1226(a). 2 Contant had been taken into custody

by DHS and ordered detained without bond. Contant, 352 F. App’x at 693. An immigration

judge then conducted a redetermination hearing and again denied Contant bond. Id. Contant

appealed, and the BIA affirmed the immigration judge’s decision. Id. Contant subsequently

filed a habeas petition, claiming that his indefinite detention without review violated his due

process rights. Id. at 694. The Third Circuit, however, concluded that Contant’s nineteen (19)-

month pre-removal immigration detention was not “indefinite” in violation of due process

because a decision on his removal appeared reasonably foreseeable and there was no indication

that he could not be removed to his native country at the conclusion of removal proceedings. Id.

at 695-96.

       Here, as in Contant, Petitioner is being held in pre-removal detention pursuant to

§ 1226(a). He was afforded a bond hearing and had the ability to appeal the immigration judge’s

determination to the BIA. At Petitioner’s bond hearing, the immigration judge considered the

relevant factors, determined Petitioner to be a danger to the community because of his multiple

DUIs, and denied his request for a change in custody status. (Doc. No. 7-1 at 8.) Subsequently,

an immigration judge denied Petitioner’s application for cancellation of removal, ordered him

removed to Mexico, and granted his application for voluntary departure until May 23, 2019. (Id.

at 10.) Thus, the record indicates that Petitioner was afforded the review provided by the

applicable regulations and that his detention is not indefinite in violation of due process.



2
  As noted supra, Petitioner is being held in discretionary detention pursuant to § 1226(a). In his
traverse, he erroneously argues that he is subject to mandatory pre-removal detention pursuant to
8 U.S.C. § 1226(c). (See generally Doc. No. 8.)
                                                  5
III.   CONCLUSION

       For the foregoing reasons, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 (Doc. No. 1), will be denied. An appropriate Order follows.




                                                6
